Citation Nr: 0515524	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  96 31-952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1968 to 
October 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, 
which denied the veteran's claim for a TDIU, but increased 
his rating for PTSD from 30 to 50 percent.  He appealed 
seeking an even higher rating for PTSD and a TDIU.  This case 
was transferred to the RO in Atlanta, Georgia, and then to 
the RO in Pittsburgh, Pennsylvania, which sent it to the 
Board for appellate review.

In June 2002, the veteran testified before a local hearing 
officer at the RO in Pittsburgh, Pennsylvania.  A transcript 
of the hearing has been made part of the record.

In February 2004, the Board remanded the case to the RO for 
additional evidentiary development.  Specifically, the Board 
directed the RO to ensure compliance with provisions of the 
Veterans Claims Assistance Act (VCAA), to schedule the 
veteran for a social and industrial survey examination, and 
to schedule for a VA examination to determine the severity of 
his PTSD.  Upon completion of these directives, the Appeals 
Management Center (AMC), in April 2005, issued a supplemental 
statement of case (SSOC) continuing the denial of the claims, 
and returned the case to the Board for further appellate 
review.


FINDINGS OF FACT

1. The veteran's PTSD, as shown by Global Assessments of 
Functioning (GAF) and other medical and clinical evidence, is 
of a "mild" rather than "moderate" or "severe" degree, 
and does not result in severe social and occupational 
impairment.

2. The veteran's service-connected disabilities do not render 
him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 50 
percent for PTSD.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.126, 4.130, 
Diagnostic Code (DC) 9411(2004); 
38 C.F.R. §§ 4.130, 4.132, DC 9411(1996).

2. The criteria are not met for a TDIU.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 
4.18, 4.19 (1996 and 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Here, February 2004 and March 2005 VCAA letters provided the 
veteran with notice of the evidence necessary to support his 
claims that was not on record at the time the letters were 
issued, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  The 
February 2004 VCAA letter also specifically requested him to 
submit any evidence in his possession that pertained to his 
claims.  Thus, the content of these two letters provided 
satisfactory VCAA notice in accordance with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini II.

Regarding the timing of the notices, the VCAA was enacted in 
November 2000, during the pendency of this appeal.  So the 
VCAA letters obviously could not be issued before the initial 
RO adjudication in June 1996.  Therefore, they did not comply 
with the requirement that notice must precede the initial RO 
adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  However, the 
February 2004 letter, if not the March 2005, letter provided 
the veteran with ample opportunity to respond before VA 
readjudicated his claim and issued the SSOC in April 2005 
addressing any additional evidence that had been received 
since the June 1996 decision in question and the previous 
July 2003 SSOC.

The veteran did not respond to either of the VCAA letters.  
His wife responded with several statements outlining her 
husband's drug abuse problems, and her own medical problems.  
He, however, has not indicated he has any additional relevant 
evidence to submit or which needs to be obtained.  The May 
2005 Appellant's Post-Remand Brief filed by his service 
representative also did not mention any additional evidence.  
Under these circumstances and given the Board's February 2004 
remand for VCAA compliance, the Board finds that he was 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim[s] by VA" and 
thus "essentially cured the error in the timing of notice".  
Mayfield v. Nicholson, 19 Vet. App. at  No. 02-1077, slip op. 
at 32, 2005 WL957317, at *22 (Apr. 14, 2005) (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" 
so as to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini, 18 Vet. App. at 122-24).

With respect to the VCAA letters of February 2004 and March 
2005, the veteran was encouraged to respond within 60 days.  
The letters also informed him that he could take up to one 
year to respond without jeopardizing the potential effective 
date for compensation - should, in fact, his claims be 
granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO already had the veteran's service 
medical records (SMRs) on file.  His VA treatment records and 
Social Security Administration (SSA) records were also 
obtained.  In addition, the RO scheduled him for VA 
examinations to assess the severity of his PTSD and 
employability.  Furthermore, as mentioned, he has not 
indicated that he has any additional relevant information or 
evidence to submit, or which needs to be obtained.  

In sum, the record reflects that the facts pertinent to these 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claims.




Factual Background

The report of an April 1996 VA examination for PTSD indicates 
the veteran denied that he had any psychiatric problems or 
needs.  He did report having bad dreams and thinking about 
Vietnam every day.  He complained mostly about his inability 
to get along with people.  He was diagnosed with "PTSD, 
chronic, moderate."

In June 1996, the RO increased the rating for his PTSD from 
30 to 50 percent because the veteran's ability to establish 
or maintain effective or favorable relationships with people 
was considerably impaired and caused considerable social and 
industrial impairment.

The report of a December 2002 SSA disability examination 
observed that because the veteran was not receiving any 
psychiatric treatment whatsoever, it was impossible to state 
that he was totally disabled from any type of gainful 
employment.  

The report of a March 2005 VA examination indicates the 
veteran had no history of psychiatric treatment or 
hospitalizations.  He did have a significant history of 
multiple substance abuse, including alcohol, crack cocaine, 
marijuana, and heroin.  Alcohol abuse resulted in acute 
pancreatitis in September 2002 and August 2003.  He reported 
using two to three bags of heroin daily since July 2003, and 
was admitted to for treatment for 3 days in November 2004.  
He attended one group session for substance dependency, but 
never followed through with any kind of treatment.  VA 
outpatient treatment (VAOPT) records indicate heroin use as 
recent as March 2005.

The veteran reported that he completed the 10th grade, then 
dropped out and earned his GED.  Prior to service, he had 
three to five, short-lived, labor jobs in sheet metal 
factories, indicating some instability in work prior to his 
military service.  After service, he reported having 10 to 15 
jobs that fired him for his attitude and insubordination.  He 
denied any occupational impairment due to psychiatric or 
substance use symptoms.  He said he was able to work up to 
two years at jobs, but would then get upset with a supervisor 
or coworker and curse at them.  He believed he could no 
longer work because of his temperament.

The veteran first married his wife in 1979.  Since then, they 
have been separated several times because of his chronic 
substance dependence and verbal and physical abuse.  The 
couple divorced in 1990 and remarried in 1999.  He said he 
had problems forming and maintaining relationships because of 
his outbursts.  

Psychological testing revealed scores that were not 
consistent with his current clinical presentation or 
functioning with regard to symptoms of PTSD and the examiner 
believed the scores might be more reflective of his substance 
dependence rather than PTSD, or indicative or symptom 
exaggeration.

The veteran had experienced a traumatic stressor that met 
criterion A for a diagnosis of PTSD.  However, with regard to 
re-experiencing symptoms, his distress was subthreshold.  He 
reported that he could go for one year without dreaming about 
Vietnam and then have two or three dreams in one month about 
his friend dying in his arms.  He reported occasionally 
having a minor thought about Vietnam.  He did not describe 
these thoughts as frequent, persistent or intrusive.

With regard to avoidance and numbing symptoms, the veteran's 
distress was minimal.  With regard to increased arousal 
symptoms, his distress was mild to moderate but confounded 
with his substance abuse.  There seemed to be a pattern of 
him becoming irritable and yelling at coworkers, but it was 
something that only occurred once every couple of years.  The 
examiner opined that this pattern was as likely due to the 
substance dependence as to PTSD.  In general, he reported 
symptoms consistent with mild PTSD.

Upon mental status examination, the veteran was pleasant and 
cooperative, and not withdrawn in his interactions.  
Concentration was good.  Memory and intellect were grossly 
intact.  His thoughts were clear, coherent, and goal directed 
without irrelevant or illogical speech.  His mood was 
reported as depressed and his affect was a bit constricted 
but responsive.  He denied symptoms consistent with mania, 
panic attacks, generalized anxiety disorder, or psychosis.  
He had no history of suicide attempts or suicidal behavior.  
He had displayed incidents of poor judgment and impulsiveness 
in his chronic drug use despite medical and social 
consequences and his mismanagement of funds.

On Axis I, the examiner diagnosed the veteran with Opioid 
dependence, alcohol dependence, cocaine dependence, substance 
induced mood disorder with depressive features, and PTSD, 
chronic, mild.  On Axis V, he was given a GAF score of 65 due 
to his service-connected PTSD with mild symptoms and some 
mild social difficulties.  He was given a GAF score of 45 due 
to all his conditions combined, noting that his substance 
dependence results in serious impairment in social and 
occupational functioning, and impairs his judgment to handle 
his finances and make healthy life decisions.  

In summary, the examiner stated:

[The veteran] is currently 50% service connected 
for PTSD.  The veteran continues to meet criteria 
for PTSD but is reporting significantly less 
distress from PTSD symptoms currently compared to 
his last exam.  The veteran's primary difficulty 
in function is, and has been, his chronic severe 
substance dependence.  The veteran has not 
engaged in any psychiatric treatment either for 
his PTSD or substance dependence.  In all 
likelihood the veteran's functioning would 
greatly improve with such treatment.  While the 
veteran's service connected psychiatric and 
medical symptoms alone would not render him 
unemployable ... he is unlikely to be able to 
secure or hold a job successfully at present 
because of his substance dependence.  There is 
also evidence in the c-file that the veteran's 
substance dependence may render him incapable of 
managing his funds in his own best interests.  
Last year, the veteran bounced multiple checks 
and he had several bills go unpaid.  Therefore, 
it is therefore the opinion of this examiner 
that, until the veteran receives treatment for 
his substance dependence, that he be deemed 
incompetent for VA purposes.

In April 2005, the RO issued a rating decision proposing a 
finding of incompetency.

Employment information indicates the veteran was a food 
service worker at the Minnesota Veterans Home from July 1995 
to November 1995 (See VA Form 21-4192 dated March 1996).  His 
employer indicated he separated from employment, but did not 
state a reason.  He was a cutter/assembler at Rainbow Signs 
from July 1997 to September 1999.  His employer indicated he 
resigned from his position.  (See VA Form 21-4192 dated June 
2002).  From February to March 2002 he worked at a 
janitorial/office cleaning company (See VA Form 21-4192 dated 
September 2002).  His wife testified at the June 2002 hearing 
that she was his supervisor and she had to fire him because 
he was insubordinate (see transcript of the hearing, page 3).


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2004).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2004).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The criteria for rating psychiatric disorders were revised in 
November 1996.  In Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991), the Court held that when the governing law or 
regulations change during an appeal, the most favorable 
version will be applied absent Congressional intent to the 
contrary or if the Secretary of VA has indicated otherwise.  
More recently, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) overruled Karnas to 
the extent that it had indicated retroactive application of a 
new law or regulation might be appropriate in the absence of 
language in the law or regulation requiring such application.  
See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  

Similarly, VAOPGCPREC 7-2003 (Nov. 19, 2003), which addressed 
the standards governing retroactive application of statutes 
and regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id.  Thus, the 
amendments to the regulations at issue in the present case 
cannot be construed to have retroactive effect unless their 
language requires this result.  See Kuzma, 341 F.3d at 1328 
(citing Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  
The amendments to 38 C.F.R. § 4.132, DC 9201 to 9511 (now 33 
C.F.R. 
§ 4.130, DC 9201 to 9521), do not contain such language.  But 
none of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the more favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior version of the regulations to 
the period on or after their effective dates.  See VAOPGCPREC 
3-2000, (April 10, 2000) (where amendment is more favorable, 
Board should apply it to rate disability for periods from and 
after date of regulatory change; Board should apply prior 
regulation to rate veteran's disability for periods preceding 
effective date of regulatory change).  See, too, 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2003).

Accordingly, for the period prior to November 7, 1996, only 
the old criteria may be applied, and for the period after 
November 7, 1996, the most favorable of the old criteria and 
the new criteria will be applied.



1.  Old Criteria

Prior to November 7, 1996, PTSD was rated under the General 
Rating Formula for Psychoneurotic Disorders, 38 C.F.R. 
§ 4.132, DC 9411 (1996).  

The rating criteria for PTSD disorder under the General 
Rating Formula for Psychoneurotic Disorders were as follows:  
a rating of 50 percent disabling for considerable impairment 
of ability to establish or maintain effective or favorable 
relationships with people, and by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment; and a rating of 70 percent disabling for severe 
impairment of ability to establish or maintain effective or 
favorable relationships with people, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A rating of 100 percent disabling is warranted for PTSD when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, and demonstrated inability to obtain or 
retain employment.  If any one of the three independent 
criteria is met, a 100 schedular evaluation is required under 
this code.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  

2.  New Criteria

Effective November 7, 1996, PTSD is considered an anxiety 
disorder (DC 9411) and is rated under the new General Rating 
Formula for Mental Disorders:

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2004).

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

If VA cannot differentiate the extent of symptoms that are 
attributable to the condition at issue (which, here, is 
PTSD), from those that are not, then VA effectively must 
presume that all of the symptoms are at least partially 
attributable to service-related causes.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

3.  TDIU

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (2004).  
Disabilities resulting from a common etiology or from a 
single accident are considered one disability.  Id.

4. Benefit-of-the-Doubt Doctrine

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

1. Entitlement to a Rating Higher than 50 Percent for PTSD

The veteran is not entitled to a rating higher than 50 
percent under either the old or new criteria.  Under the old 
criteria, in order to receive the next highest rating of 70 
percent, his ability to establish and maintain effective or 
favorable relationships with people must be severely 
impaired, and his symptoms must be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The examiner found that his 
PTSD symptoms were only mild in nature.  And, while he 
exhibited irritability and some difficulty retaining gainful 
employment, these problems are more likely attributable to 
his substance abuse problems, which are quite severe and 
remain untreated.  

Under the new criteria, the veteran also does not meet the 
criteria for the next highest rating of 70 percent.  He does 
not show occupational and social impairment with deficiencies 
in most areas due to such PTSD symptoms.  He reported no 
suicidal ideation; obsessional rituals which interfere with 
routine activities; problems with speech; episodes of near-
continuous panic or depression; spatial disorientation; and 
neglect of personal appearance and hygiene.  In fact he had 
absolutely no history of psychiatric treatment and denied any 
occupational impairment due to psychiatric symptoms.  As 
mentioned, he did report episodes of irritability, and 
reported that he often worked at a job for one or two years 
before cursing at a coworker or supervisor.  He also reported 
some difficulty in his marriage and maintaining effective 
relationships.  Overall, as stated, the examiner found his 
PTSD symptoms were only mild in nature, and had decreased in 
severity since his last VA examination in April 1996.  The 
examiner attributed most of his problems to substance 
dependency, which is not a service-connected disability.  


2. Entitlement to a TDIU

The veteran has a combined rating of 90 percent resulting 
from the following disabilities:  PTSD rated at 50 percent; 
stiffness of the right elbow rated at 40 percent; neuropathy 
of the right lateral cutaneous nerve of the right forearm 
rated at 40 percent; a fracture of the distal right humerus 
rated at 20 percent; and scars rated at 0 percent (i.e. 
noncompensable).  So with a combined rating of 90 percent and 
PTSD rated at 50 percent, he meets the minimum threshold 
requirements for a TDIU under 38 C.F.R. § 4.16.  

The evidence of record indicates the veteran has difficulty 
maintaining gainful employment.  He was last employed for 
about a month in 2002 when he worked for his wife.  
Apparently, according to her testimony at the June 2002 
hearing, she was forced to fire him because he was 
insubordinate towards her.  Furthermore, in her February and 
March 2004 letters to VA, she chronicled her husband's 
substance abuse problems, stating that he could not keep a 
job and spends all his disability payments on heroin.  

While it may be true that the veteran is unable to maintain 
gainful employment, the question here is whether the reason 
for this is due to his service-connected disabilities.  The 
March 2005 VA examiner opined that his service-connected 
psychiatric and medical disorders alone would not render him 
unemployable.  However, he is unlikely to be able to secure 
or hold a job successfully because of his substance 
dependency, which is not service-connected.  So, the Board 
finds that he is not entitled to a TDIU.  

3. Benefit-of-the-Doubt Doctrine

For these reasons outlined above, the claims for a rating 
higher than 50 percent for PTSD and a TDIU must be denied 
because the preponderance of the evidence is unfavorable, 
meaning the benefit-of-the-doubt doctrine does not apply.  38 
C.F.R. § 3.102 (2004); see also Alemany v. Brown, 9 Vet. App. 
at 519; Gilbert v. Derwinski, 1 Vet. App. at 57.


ORDER

The claim for a rating higher than 50 percent for PTSD is 
denied.

The claim for a TDIU is denied. 



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


